DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 7, 2021.   Claims 17-33 are pending and an action on the merits is as follows.	
Objections to claim 30 have been withdrawn.
Rejections of claims 17-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17-22, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being obvious over Aitamurto (US 2017/0297868 A1).
Claim 17: Aitamurto discloses a control unit for monitoring a maintenance mode of an elevator installation, including a controller (elevator control) and a memory device connected to the controller, where the controller receives a first signal when a locking device (door lock) of a door is locked and receives a second signal when the locking device is unlocked (page 2 ¶ [0020]).  The door is a shaft door of the elevator installation, where an elevator shaft of the elevator installation is accessible via the shaft door for maintenance work (page 1 ¶ [0005]).  The controller compares a chronological signal sequence (closed/open/closed) including two first signals received and a second signal received with a reference sequence stored in the memory device for actuation of the locking device, where the controller ends the maintenance mode (inspection mode) in response to the chronological signal sequence matching the reference sequence (page 2 ¶ [0031]). When the maintenance mode is ended, a car of the elevator installation is released for a driving operation (normal operation mode) (page 1 ¶ [0005]).  This reference fails to disclose the chronological signal sequence to include at least two of the second signal.
However Aitamurto shows that the chronological signal sequence can be defined as desired to properly initiate a process (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chronological signal sequence to comprise the first signal, the second signal, the first 
Claim 18: Aitamurto discloses a control unit where the reference sequence comprises a chronological sequence of the first signal, the second signal, the first signal, the second signal, and the first signal, as stated above.
Claim 19: Aitamurto discloses a control unit where the reference sequence can be defined as desired, as stated above.  Therefore the reference sequence is specific to the elevator installation.
Claim 20: Aitamurto discloses a control unit as stated above, where the controller includes in the chronological signal sequence only those of both the first signal and the second signal within a given time frame (page 2 ¶ [0020]).  This reference fails to disclose the time frame to be at least 0.1 seconds and at most 10 seconds.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time frame to be between 1 second and 5 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.
Claim 21: Aitamurto discloses a control unit as stated above, where the chronological signal sequence is the first signal, the second signal, the first signal, the 
However Aitamurto shows that the chronological signal sequence can be defined as desired to properly initiate a process (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the intermediate sequences to be a chronological sequence of the first sequence, the second sequence, and the first sequence.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time frame to be between 1 second and 5 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental starting/ending of a maintenance mode.
Claim 22: Aitamurto discloses a control unit as stated above, where the controller releases the drive of the car only when the chronological signal sequence matches the reference sequence, and the chronological signal sequence is the first signal, the second signal, the first signal, the second signal, and the first signal, as 
However Aitamurto shows that the reference sequence having the chronological sequence can be defined as desired (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reference sequence to comprise a chronological sequence of the first sequence, the second sequence, the first sequence, the first sequence, the second sequence, and the first sequence.  The reference sequence then would comprise two consecutive chronological signal sequences of the first signals and second signals. The car then would be released only when two consecutive chronological signal sequences of the first signals and second signals each match the reference sequence.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.
Claim 30: Aitamurto discloses a method for ending a maintenance mode of an elevator installation, where a locking device (door lock) of a door of the elevator installation is actuated (locked) multiple successive instances (twice), and in response to the multiple successive instances of actuation of the locking device, a chronological signal sequence (closed/open/closed) including two first signals and a second signal is generated, where the first signals are generated upon locking of the locking device and the second signal is generated upon unlocking of the locking device (page 2 ¶ [0020]).  The door is a shaft door of the elevator installation, where an elevator shaft of the 
However Aitamurto shows that the chronological signal sequence can be defined as desired to properly initiate a process (page 2 ¶ [0020]).  
Given the teachings of Aitamurto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chronological signal sequence to comprise the first signal, the second signal, the first signal, the second signal, and the first signal.  The chronological signal sequence then would include two of the second signal.  Doing so would ensure deliberate chronological signal sequence, thereby preventing accidental ending of a maintenance mode.
	Claim 31: Aitamurto discloses a method where the reference sequence can be defined as desire, as stated above.  Therefore the reference sequence is specific to the elevator installation.
Claim 33: Aitamurto discloses a control unit where the car is released in response to the chronological signal sequence matching the reference sequence and the multiple successive instances of actuation of the locking device is carried out which 
Claims 23-26, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aitamurto (US 2017/0297868 A1) in view of Rogers et al. (US 9,422,135 B2).
Claim 23: Aitamurto discloses a control unit as stated above, where the locking device has at least one sensor element (door contact) coupled to the controller and adapted to generate the first signal and second signal (page 2 ¶ [0019]) in response to locking of the locking device and unlocking the locking device, respectively (page 2 ¶ [0020]).  The control unit is further included in an elevator-monitoring apparatus for monitoring a maintenance mode of an elevator installation (page 2 ¶ [0030]).  This reference fails to disclose a plurality of locking devices for a plurality of shaft doors respectively, of the elevator installation. 

Given the teachings of Rogers et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing a plurality of locking devices for a plurality of shaft doors respectively, of the elevator installation arranged as part of a safety chain.  Doing so would “prevent the elevator drive from receiving power” “whenever any of the door locks indicates that a hoistway door is open” as taught in Rogers et al. (column 2 lines 29-33).
Claim 24: Aitamurto modified by Rogers et al. discloses a control unit where a plurality of sensor elements of the plurality of locking devices include a door contact, which generates the first signal or second signal in response to locking or unlocking the locking device, as stated above.  The sensor elements each then have at least one electro-mechanical switch for generating the first signal and the second signal.
Claim 25: Aitamurto modified by Rogers et al. discloses a control unit as stated above, where the controller is disclosed in Aitamurto to be coupled to a drive of the car (page 1 ¶ [0005]) and further shown in Rogers et al. to be coupled to a safety chain (24) of the elevator installation, where the safety chain has a plurality of safety switches, each coupled to at least one of the locking devices such that the safety switches each interrupt the safety chain when the associated locking device is unlocked (column 2 lines 29-33).  The controller is further disclosed in Aitamurto to be coupled to at least 
Claim 26: Aitamurto modified by Rogers et al. discloses a control unit as stated above, where the controller is shown in Rogers et al. to block the drive of the car when the safety chain is interrupted (column 2 lines 29-33). The controller is further disclosed in Aitamurto to release the drive of the car after activation of the maintenance switch and subsequent deactivation of the maintenance switch (page 1 ¶ [0005]) only when the chronological signal sequence matches the reference sequence for the actuation of the locking device stored in the memory device (page 2 ¶ [0025]) and when the safety chain is completely closed as shown in Rogers et al. (column 2 lines 31-33).
Claim 28: Aitamurto modified by Rogers et al. discloses a control unit where the reference sequence is defined as desired, as stated above.  Therefore a device is included for storing the reference sequence in the memory device.
Claim 29: Aitamurto modified by Rogers et al. discloses a control unit where the reference sequence is defined as desired, as stated above.  Therefore the device for storing the reference sequence would have at least one operating switch on an operating terminal or on a service terminal of the elevator installation, as is known in the art.
Claim 32: Aitamurto discloses a method as stated above, where actuation of the locking device is only performed with the shaft door is closed, and a maintenance switch (reset switch) can only be triggered with the shaft door is closed (page 1 ¶ [0010]).  Therefore deactivating the maintenance switch must be done prior to the multiple successive instances of actuation of the locking device.  This reference fails to disclose 
However Rogers et al. teaches a method for an elevator installation, where a plurality of locking devices (door locks) make part of a safety chain of the elevator installation, where the safety chain must be closed prior to normal operation of the elevator installation (column 2 lines 29-33).
Given the teachings of Rogers et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing a safety chain of the elevator installation to be closed prior to normal operations of the elevator installation, and therefore the multiple successive instances of actuation of the locking device.  Doing so would “prevent the elevator drive from receiving power” “whenever any of the door locks indicates that a hoistway door is open” as taught in Rogers et al. (column 2 lines 29-33).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aitamurto (US 2017/0297868 A1) in view of Vogl (US 8,602,171 B2).
Claim 27: Aitamurto modified by Rogers et al. discloses a control unit as stated above, but fails to disclose a signal generator to be at least one of an acoustic generator and an optical generator that is coupled to the controller of the control unit, and the controller to control the signal generator in response to at least one of the chronological signal sequence matching the reference sequence and the chronological signal sequence deviating from the reference sequence.
However Vogl teaches a control unit for monitoring an elevator installation, where a signal generator is an optical generator corresponding to hall lanterns, that is coupled 
Given the teachings of Vogl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit disclosed in Aitamurto with providing a signal generator to be an optical generator that is coupled to the controller of the control unit, and the controller to control the signal generator in response to exiting the maintenance mode, and therefore the chronological signal sequence matching the reference sequence.  Doing so would “inform the maintenance mechanic [whether] the control [is in] maintenance mode” as taught in Vogl (column 7 lines 55-61).

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.  
Applicant states on pages 12 and 13 of the response that there was “not provided any evidence that the Aitamurto two preferred chronological signal sequences are subject to accidental ending of a maintenance mode”.  However the chronological signal sequence disclosed in Aitamurto is described as involving three steps: closed/open/closed (page 2 ¶ [0020]).  When a small number of steps is needed to initiate a process, a user may quickly and habitually perform those steps without additional verification that said process is ready to be initiated.  By requiring additional steps before allowing the maintenance mode to end, a user must be cognizant as to the number of times the locking device has been actuated compared to the number of times actuation is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 16, 2021